Powell, J.
1. "Whether an article of personalty- connected with or attached to realty becom.es a part of the realty, and therefore such a fixture that it can not be removed therefrom, depends upon the circumstances under which the article was placed upon the realty, the uses to which it is adapted, and the parties who are at issue as to whether such an article is realty or detachable personalty.” Wolff v. Sampson, 123 Ga. 402 (51 S. E. 335). Where it is doubtful, under all the circumstances, whether the article in question is personalty or is a fixture, the doubt is to be solved by the jury. Smith v. Odum, 63 Ga. 503; Harrell v. Americus Refrigerating Co., 92 Ga. 443 (17 S. E. 623).
2. The charge of the court, when viewed as a whole, was free from error; certainly so as against the plaintiff in error.
3. The jury was authorized to find that the claim was filed for delay only. This court emphasizes its approval of the verdict in this respect, by assessing, as damages for bringing the case to this court for further delay, ten per cent, upon the amount found by the jury. Clark v. Fee, 86 Ga. 9 (12 S. E. 181). Judgment affirmed, with damages.